[Cite as State v. Kidwell, 2020-Ohio-4806.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                     :   APPEAL NO. C-190521
                                                       TRIAL NO. B-190145
        Plaintiff-Appellee,                        :

  vs.                                              :      O P I N I O N.

STEVEN KIDWELL,                                    :

    Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: October 7, 2020



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and David Hoffmann,
Assistant Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}   Steven Kidwell appeals from the sentences imposed following his

guilty pleas to three felony drug offenses. Because the trial court committed no

sentencing errors, we affirm its judgment.

                                   Guilty Pleas

       {¶2}   Kidwell was indicted for ten felony drug offenses in a 31-count

indictment with five codefendants.      In exchange for Kidwell’s guilty pleas to

aggravated trafficking in drugs (tetrahydrocannabinol, “THC”), trafficking in

marihuana, and trafficking in hashish, the prosecutor dismissed the remaining seven

counts. The trial court sentenced Kidwell to concurrent prison terms of 18 months,

30 months, and 30 months, respectively.

                              Length of Sentence

       {¶3}   In his first assignment of error, Kidwell argues that the trial court

erred in sentencing him because the record does not support an aggregate prison

term of 30 months. He asserts that the term was excessive and unsupported by the

record.

       {¶4}   We review felony sentences under the standard of review set forth in

R.C. 2953.08(G)(2). See State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59
N.E.3d 1231, ¶ 1; State v. White, 2013-Ohio-4225, 997 N.E.3d 629, ¶ 5 (1st Dist.). We

will modify or vacate a sentence only if we clearly and convincingly find that the

record does not support the trial court’s findings or that a sentence is otherwise

contrary to law. See R.C. 2953.08(G)(2). In addition, we presume that the trial court

considered the statutory factors of R.C. 2929.11 and 2929.12, absent an affirmative

demonstration to the contrary by the defendant.       State v. Patterson, 1st Dist.

Hamilton No. C-170329, 2018-Ohio-3348, ¶ 60.




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}   Kidwell does not argue it was error for the trial court to impose a

prison term. Rather, he argues that a lesser prison term was required. We disagree.

       {¶6}   To support his argument, Kidwell asserts that none of the factors in

R.C. 2929.12(B) applied to indicate that his conduct was more serious than conduct

normally constituting the drug offenses.           In contrast, he claims that R.C.

2929.12(C)(3) applied to indicate that his conduct was less serious than conduct

normally constituting the offenses because he “did not cause or expect to cause

physical harm to any person or property.” While this might be true, Kidwell has

failed to demonstrate that the trial court did not consider this factor.

       {¶7}   Kidwell also argues that the factors in R.C. 2929.12(D) indicate only a

moderate likelihood of recidivism. Two of the factors a court must consider are

whether “the offender has a history of criminal convictions,” R.C. 2929.12(D)(2), and

whether “the offender has not responded favorably to sanctions previously imposed

for criminal convictions.” R.C. 2929.12(D)(3). Kidwell has a lengthy criminal and

juvenile record, which includes state felony convictions and prison sentences for

theft, drug abuse, and aggravated burglary.           And Kidwell’s record includes

convictions in federal court in 2004 and 2005 for conspiracy with intent to distribute

drugs, specifically over 400 pounds of marihuana and 36 kilos of cocaine. For those

offenses, Kidwell was sentenced to 151 months of incarceration (about 12.5 years)

and 60 months of supervised release. Kidwell was released in 2014 after serving just

over ten years.

       {¶8}   Kidwell claims that R.C. 2929.12(E)(3) applied to indicate that he was

not likely to commit future crimes, specifically that “[p]rior to committing the

offense, the offender had led a law-abiding life for a significant number of years.”

Kidwell asserts that his last arrest occurred 15 years before the current offenses and




                                               3
                        OHIO FIRST DISTRICT COURT OF APPEALS



that he had been released from his 60-month period of postrelease supervision after

only 18 months. However, this argument ignores the fact that Kidwell was in federal

prison for ten of those 15 years (from May 2004 until June 2014) and that his arrest

on the current offenses in January 2019 came at the end of an eight-month

investigation.

       {¶9}      The trial court noted that it considered Kidwell’s record, the mitigation

offered by defense counsel, the statements of support by Kidwell’s employers, family,

and friends, and favorable comments made by an investigating officer about Kidwell.

The court imposed the maximum prison term for the aggravated-trafficking offense,

but did not impose the maximum prison terms for either the trafficking-in-

marihuana or trafficking-in-hashish offenses. Thus, Kidwell’s sentences fell within

the available sentencing ranges for the offenses and were not contrary to law. See

State v. Giuggio, 1st Dist. Hamilton No. C-170133, 2018-Ohio-2376, ¶ 17. The first

assignment of error is overruled.

                                    Allied Offenses

       {¶10} In his second assignment of error, Kidwell argues that the trial court

erred when it failed to merge the offenses because they were allied offenses of similar

import. However, by failing to seek the merger of his convictions as allied offenses of

similar import in the trial court, Kidwell forfeited all but plain error. State v. Rogers,

143 Ohio St. 3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 3. To prevail on a claim of

plain error, Kidwell must “demonstrate a reasonable probability that the convictions

are for allied offenses of similar import committed with the same conduct and

without a separate animus.” Id.




                                                 4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶11} In State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, 34 N.E.3d 892,

the Ohio Supreme Court set forth the test to determine if two offenses are allied

offenses of similar import:

       Rather than compare the elements of two offenses to determine

       whether they are allied offenses of similar import, the analysis must

       focus on the defendant’s conduct to determine whether one or more

       convictions may result, because an offense may be committed in a

       variety of ways and the offenses committed may have different import.

       No bright-line rule can govern every situation.

       As a practical matter, when determining whether offenses are allied

       offenses of similar import within the meaning of R.C. 2941.25, courts

       must ask three questions when the defendant’s conduct supports

       multiple offenses:     (1) Were the offenses dissimilar in import or

       significance? (2) Were they committed separately? and (3) Were they

       committed with separate animus or motivation?              An affirmative

       answer to any of the above will permit separate convictions. The

       conduct, the animus, and the import must all be considered.
Id. at ¶ 30–31.

       {¶12} Kidwell asserts that THC is the active ingredient in marihuana and

hashish and that he should not have been separately convicted for offenses involving

the simultaneous possession of THC, marihuana, and hashish.            He acknowledges

that THC, marihuana, and hashish are all separately categorized as Schedule I

controlled substances. See R.C. 3719.41(C)(19), (27), and (32).1 Multiple convictions


1 R.C. 3719.41 has been amended to incorporate the schedules adopted by the State Board of
Pharmacy, which currently list marihuana, THC (excluding “hemp” and “hemp products”), and
hashish as Schedule I controlled substances. See R.C. 3719.41; Ohio Adm.Code 4729:9-1-
01(D)(23), (31), and (39).


                                                5
                      OHIO FIRST DISTRICT COURT OF APPEALS



relating to different controlled substances are not allied offenses of similar import

and are not subject to merger. See State v. Stuckey, 1st Dist. Hamilton No. C-

170285, 2018-Ohio-4435, ¶ 12. Therefore, the trial court did not commit plain error

by sentencing Kidwell separately on the offenses.            We overrule the second

assignment of error and affirm the trial court’s judgment.

                                                                  Judgment affirmed.



BERGERON and CROUSE, JJ., concur.



Please note:

       The court has recorded its own entry this date.




                                                6